UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 PAULETTE A. WILLIAMS,

                Plaintiff,

           v.
                                                         Civil Action No. 17-1285 (RDM)
 MEGAN J. BRENNAN, Postmaster General,
 et al.,

                Defendants.


                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on an assortment of motions from Plaintiff and several

Defendants, including two motions to dismiss, see Dkt. 21; Dkt. 29. For the reasons that follow,

the Court will dismiss all claims against all Defendants—with the exception of Plaintiff’s

Rehabilitation Act claims against Megan Brennan in her official capacity as the Postmaster

General.

                                      I. BACKGROUND

       Plaintiff Paulette Williams, proceeding pro se, filed this action in June 2017. Dkt. 1. The

Court dismissed her initial complaint without prejudice for failure to comply with the minimal

pleading requirements set forth in Rule 8 of the Federal Rules of Civil Procedure. Dkt. 4.

Williams moved for reconsideration; requested that the Court reopen the case; and filed an

amended complaint. Dkt. 6; Dkt. 7 (Am. Compl.). The Court granted that motion and reopened

the case. Dkt. 9. The amended complaint names sixteen Defendants. The United States

Attorney’s Office has appeared on behalf of eleven of the Defendants, including Postmaster
General Megan Brennan and various Postal Service employees (“Federal Defendants”). 1 Private

counsel has appeared on behalf of four additional Defendants, all of whom apparently work for

the American Postal Workers Union (“APWU”). 2 As far as the Court can discern, counsel has

yet to appear on behalf of the final Defendant, who is identified in the amended complaint as an

“EEO Counselor.” 3

         Most of the named Defendants are not discussed in any of the substantive allegations in

the amended complaint. Although not a picture of clarity, the amended complaint appears to

challenge the manner in which the Postal Service responded to Williams’s “physical disability”

and “mental health issues.” Dkt. 7 at 2–3 (Am. Compl. ¶¶ 1, 5). Williams first alleges that Tony

Johnson, the Postmaster of Fort Belvoir, Virginia, (1) violated the Americans with Disabilities

Act of 1990 by failing to accommodate her “physical disability;” (2) violated her “rights to

return to work” under the Rehabilitation Act of 1973; and (3) “creat[ed] a hostile work

environment” by making “crude remarks” about her “disability” and homelessness, presumably

in violation of the Rehabilitation Act. Id. at 2 (Am. Compl. ¶¶ 1–3). Next, she alleges that

Preston Phillips, the manager of a Postal Service facility in Gaithersburg, Maryland, retaliated

against her due to a “pending grievance” and that he failed to accommodate her “mental health

issues.” Id. at 3 (Am. Compl. ¶¶ 4–5). Third, she alleges that Patrice Shaw, the Officer in



1
  In addition to the Postmaster General, these Defendants are Linda Ackerman, Henry Bear,
Monique Gillis, Tony Johnson, the Managing Counsel of the U.S. Postal Service, Kym
Matthews, Robbyn Mayfield, Lisa Murray, Alicia Taylor, and Mary Walls. See Dkt. 25.
Because the amended complaint appears to provide their work addresses, the Court will construe
the pleading to name these individuals as well as Megan Brennan as Defendants in their official
capacities.
2
 These Defendants are Annette August-Taylor, Romanah Nestor, Pamela Richardson, and
Vance Zimmerman. See Dkt. 31 at 1–2.
3
    There is no evidence that this Defendant, Dana Claybrooks, has been served.
                                                 2
Charge at the Gaithersburg facility, threatened to “expos[e] her personal business” unless she

met with Shaw “without a steward present,” which was her “right [under the] collective

bargaining agreement.” Id. (Am. Compl. ¶ 6). Shaw purportedly “victimized” Williams again

by asking floor supervisor Loretta McCabe to notify Williams that her “job would . . . be

abolished” on July 8, 2017, which contradicted a “certified letter stating [that] the abolishment

would . . . take place” on July 22, 2017. Id. (Am. Compl. ¶ 8). Finally, Williams alleges that the

Postal Service denied her “transfers, craft changes, other positions, advancements[,] and

promotions . . . due to [her] intent” to file suit against the agency and that she was “laid off again

. . . due to [her] disability.” Id. at 3–4 (Am. Compl. ¶¶ 7, 9). Williams seeks “injunctive relief,”

id. at 4 (Am. Compl. Prayer), and $4,440,000 in damages for lost wages, mental anguish, and

pain and suffering, id. at 10 (Am. Compl.).

       Two of the APWU Defendants, Romanah Nestor and Pamela Richardson, have moved to

dismiss Williams’s claims against them pursuant to Rule 12(b)(6). Dkt. 21. Because the

amended complaint “makes no factual allegations against” them, they argue, it does not provide

adequate notice of Williams’s claims and fails to state any claims against them. Id. at 2–3 (citing

Fed. R. Civ. P. 8(a), 12(b)(6)). After Nestor and Richardson filed their motion, the Court

advised Williams of the consequences of failing to respond and, in addition, ordered that

Williams show cause why the Court should not dismiss “the claims against all Defendants not

mentioned in the substantive averments” of the amended complaint. Dkt. 22 at 1–2. In response

to the motion to dismiss and the Court’s Order, Williams argues that her allegations against

Nestor, Richardson, and “the other individuals named as defendants” were presented in her

“initial complaint,” and she makes several new factual assertions: (1) that APWU filed a

grievance on Williams’s behalf; (2) that APWU settled without her permission; (3) that after she



                                                  3
learned of the “unfortunate pre-arbitration settlement,” she informed Nestor and Richardson that

she “had been sneakily bamboozled by APWU and [the Postal Service]” and would “not

willingly . . . accept [such a] small payout;” and (4) that Nestor and Richardson failed to

invalidate the settlement, barring Williams from pursuing arbitration. Dkt. 28 at 2–5. The other

two APWU Defendants, Annette August-Taylor and Vance Zimmerman, filed a similar motion

to dismiss. Dkt. 29. Williams’s opposition, filed hours later, recounts how Williams allegedly

contacted August-Taylor and Zimmerman to “figure out who [she] needed to meet with” to

return the settlement check so that she could pursue arbitration. Dkt. 30 at 2.

       Nestor, Richardson, August-Taylor, and Zimmerman (“APWU Defendants”) filed a joint

reply. Dkt. 31. They argue that Williams cannot amend her complaint through her opposition

brief and that the Court should dismiss her claims with prejudice because “individual union

officials and employees cannot be held liable” for breaching a union’s duty of fair representation.

Dkt. 31 at 2–4. In addition, they assert—preemptively—that the Court should deny leave to

amend to sue the APWU itself because such an amendment would be futile. Dkt. 31 at 4–8.

       Because Williams responded to August-Taylor and Zimmerman’s motion to dismiss

before the Court could notify her of the consequences of failing to respond or to address

particular arguments, the Court permitted her to file a supplemental opposition. Dkt. 32. Her

supplemental opposition clarifies that her claims against August-Taylor and Zimmerman are

based on their “refus[al] to allow [her] the opportunity to g[o] before an administrative law

judge.” Dkt. 33 at 2. The next day, Williams moved for leave to file a second amended

complaint but did not attach a proposed pleading. Dkt. 34. In addition, Williams has filed a

second motion for a preliminary injunction barring the Postmaster General “from constantly

doing things in a mischievous manner to [Williams’s] wages” and requiring that the Postal



                                                 4
Service “put [Williams] back to work straightaway.” Dkt. 18. Finally, Williams has renewed

her request that the Court appoint counsel to represent her, Dkt. 13; Dkt. 23, and has filed an

“emergency motion to appoint counsel,” Dkt. 35.

                                          II. ANALYSIS

A.     Williams’s Claims

       Complaints by pro se litigants are held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). The Court, accordingly, may

“consider supplemental materials filed by [Williams,] a pro se litigant[,] in order to clarify the

precise claims” raised in the amended complaint. Greenhill v. Spellings, 482 F.3d 569, 572

(D.C. Cir. 2007). Even a pro se litigant, however, must comply with the Federal Rules of Civil

Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal

Rules of Civil Procedure requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1). This requirement

“ensures that the opposing party will receive ‘fair notice of what the . . . claim is and the grounds

upon which it rests.’” Jones v. Changsila, --- F. Supp. 3d ---, 2017 WL 4179881, at *7 (D.D.C.

Sept. 20, 2017) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). “Where a complaint is

insufficiently focused, it places an undue burden on the defendant to answer or move[,] and it

invites unnecessary delay and confusion in the proceedings.” Achagzai v. Broad. Bd. of

Governors, 109 F. Supp. 3d 67, 71 (D.D.C. 2015). Moreover, “a pro se complaint, like any

other, must present a claim upon which relief can be granted,” as required by Rule 12(b)(6).

Henthorn v. Dep’t of Navy, 29 F.3d 682, 684 (D.C. Cir. 1994) (citation omitted)).




                                                  5
       1.      APWU Defendants

       Williams’s amended complaint does not contain any factual allegations with respect to

the individual APWU Defendants, but, rather, merely alleges that she was “tricked” by the

APWU. Dkt. 7 at 3 (Am. Compl. ¶ 7). As her oppositions clarify, Williams contends that the

union procured an unauthorized and inadequate settlement and that the individual APWU

Defendants failed to take corrective action. See Dkt. 28; Dkt. 30. The Postal Reorganization Act

provides, “Any money judgment against a labor organization . . . shall be enforce[a]ble only

against the organization as an entity and against its assets, and shall not be enforce[a]ble against

any individual member or his assets.” 39 U.S.C. § 1208(c). Accordingly, to the extent Williams

intends to allege that the individual APWU Defendants breached the duty of fair representation,

her claims must be dismissed. See Price v. Union Local 25, 787 F. Supp. 2d 63, 66 (D.D.C.

2011) (“[I]ndividual union officer[s] may not be held liable for money damages based on . . .

actions undertaken as an officer of the union.”). 4 To the extent Williams intends to assert other

claims against the APWU Defendants, such claims cannot be discerned from the amended

complaint and, therefore, must also be dismissed. See Fed. R. Civ. P. 8(a), 12(b)(6).

       In their joint reply, the APWU Defendants argue that the Court should preemptively deny

Williams leave to amend her complaint to assert claims against APWU. Because Williams has

not submitted a proposed second amended complaint, denying her leave to amend would be

premature.




4
  Price addressed a duty of fair representation claim brought pursuant to § 301 of the Labor
Management Relations Act (“LMRA”), 29 U.S.C. § 185. Price, 787 F. Supp. 2d at 66. The
Postal Reorganization Act of 1970, 39 U.S.C. § 1208, however, is the “analogue” of § 301 of the
LMRA, Nat’l Ass’n of Letter Carriers, AFL-CIO v. U.S. Postal Service, 590 F.2d 1171, 1174
(D.C. Cir. 1978), and the same conclusion the Court reached in Price applies under the Postal
Reorganization Act.
                                                  6
          Accordingly, the Court will grant the APWU Defendants’ motions to dismiss, Dkt. 21;

Dkt. 29, for failure to state a claim and will dismiss Williams’s claims against Defendants

Nestor, Richardson, August-Taylor, and Zimmerman.

          2.     Dana Claybrooks

          The amended complaint also names Dana Claybrooks as a Defendant; identifies her as an

    “EEO Counselor;” and lists the U.S. Postal Service Headquarters as her address. Dkt. 7 at 6.

    Williams has not alleged any facts respecting Claybrooks. Because the Court cannot discern

    the substance of Williams’s claim against Claybrooks, the Court will, sua sponte, dismiss the

    amended complaint as to this Defendant. See Fontaine v. JPMorgan Chase Bank, N.A., 42 F.

    Supp. 3d 102, 109 n.3 (D.D.C. 2014).

          3.     Federal Defendants

          The amended complaint alleges that Tony Johnson, the Postmaster of the Fort Belvoir,

Virginia facility, discriminated against Williams in violation of the Americans with Disabilities

Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., and the Rehabilitation Act of 1973, 29 U.S.C.

§ 701 et seq. 5 She also alleges that other Defendants failed reasonably to accommodate her

disabilities; that she was subject to harassment and retaliation; and that she was improperly

suspended or “laid off” due to her disability. Dkt. 7 at 2–3 (Am. Compl. ¶¶ 1, 4–5, 7). Mindful

that pro se pleadings should not be held to the strict standards applicable to pleadings filed by




5
  The amended complaint also alleges that Williams’s due process rights under the Fourteenth
Amendment to the U.S. Constitution were violated because she was “deprived” of something
“without fair procedures.” Dkt. 7 at 10. The Court will construe the pleading to allege a
violation of Williams’s due process rights under the Fifth Amendment to the U.S. Constitution,
which applies to the federal government. Williams, however, has not identified the Defendant
responsible for the alleged deprivation nor clarified the nature of that deprivation. Accordingly,
the Court will dismiss any due process claim that the amended complaint may be construed to
have asserted.
                                                  7
counsel, the Court will construe Williams’s amended complaint to allege claims under both the

ADA and the Rehabilitation Act against each of the Federal Defendants.

       Even liberally construed, Williams’s ADA claims fail as a matter of law. The ADA does

not apply to federal employees because “the federal government is not considered an ‘employer’

under the ADA.” Ahmed v. Napolitano, 825 F. Supp. 2d 112, 115 (D.D.C. 2011); see also 42

U.S.C. § 12111 (“The term ‘employer’ does not include . . . the United States . . . .”). Williams’s

claims under the ADA will, therefore, be dismissed as to all Federal Defendants.

       The Rehabilitation Act, in contrast, does provide a remedy to federal employees, and,

indeed, constitutes “the exclusive remedy for federal employees alleging disability

discrimination.” Welsh v. Hagler, 83 F. Supp. 3d 212, 222 (D.D.C. 2015) (collecting cases).

Under the Rehabilitation Act, however, “only the heads of federal agencies in their official

capacity may be sued, not their individual employees.” Richardson v. Yellen, 167 F. Supp. 3d

105, 118 (D.D.C. 2016); see also Nurriddin v. Bolden, 674 F. Supp. 2d 64, 81–82 (D.D.C. 2009);

Marshall v. Potter, 634 F. Supp. 2d 66, 68 n.1 (D.D.C. 2009); Paegle v. Dep’t of Interior, 813 F.

Supp. 61, 64 n.2 (D.D.C. 1993) (“Since the Rehabilitation Act draws from the procedures of

Title VII, the only proper defendant is the head of the department, agency or unit.” (citations and

internal quotation marks omitted)). Williams apparently seeks to assert claims under the

Rehabilitation Act against Postmaster General Megan Brennan as well as ten other Postal

Service employees. See Dkt. 30. As the head of the Postal Service, the Postmaster General is

the only proper defendant with respect to Williams’s disability discrimination claims. In

addition, the amended complaint does not allege any facts concerning nine of the ten other Postal

Service employees.




                                                 8
       Accordingly, the Court will sua sponte dismiss Williams’s claims under the

Rehabilitation Act as to all Federal Defendants except the Postmaster General: Defendants

Ackerman, Bear, Gillis, Johnson, Managing Counsel of the U.S. Postal Service, Matthews,

Mayfield, Murray, Taylor, and Walls. As a result, the only remaining Defendant in this action is

Postmaster General Megan Brennan; the only remaining claims stem from Williams’s allegations

that the Postal Service violated her rights under the Rehabilitation Act.

B.     Williams’s Motion for a Preliminary Injunction

       Shortly after her case was reopened, Williams filed a motion for a preliminary injunction.

Dkt. 14. The Court denied that motion, holding that the only two Defendants who had been

served at that time were “apparently not subject to [that] motion” and that the motion was,

accordingly, premature. Dkt. 17. Two days later, Williams filed a second motion for a

preliminary injunction. Dkt. 18. The Federal Defendants have now responded to that motion,

Dkt. 25, and Williams has filed a reply brief, Dkt. 26. The Court concludes that no hearing is

required to resolve Williams’s second motion for a preliminary injunction.

       As an initial matter, it is not clear what preliminary relief Williams seeks. See Dkt. 18.

At one point, Williams asserts that she is asking that the Court order the Postal Service to put her

“back to work straightaway,” Dkt. 18 at 3, while, at another point, she asserts that she “is back to

work after being forced off for two whole months,” id. at 1; see also Dkt. 26 at 2 (referring to

Williams’s prior layoff, at least two weeks of which were with pay). Elsewhere, she appears to

seek an injunction that would prevent the Postal Service from laying her off in the future. Dkt.

18 at 1. She also asserts, without elaboration, that she is seeking an order “enjoining” the Postal

Service “from constantly doing things in a mischievous manner to [her] wages.” Id. at 2. Her




                                                 9
motion, moreover, contains little argument explaining why she is entitled to a preliminary

injunction.

        A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 22 (2008). Williams must demonstrate that (1) she is likely to succeed on the merits;

(2) that she is likely to suffer irreparable harm in the absence of preliminary relief; (3) that the

balance of equities tips in her favor; and (4) that an injunction is in the public interest. Id. at 20.

If Williams cannot show a likelihood of success on the merits, “there is no need to consider the

remaining factors.” Greater New Orleans Fair Hous. Action Ctr. v. U.S. Dep’t of Hous. &

Urban Dev., 639 F.3d 1078, 1088 (D.C. Cir. 2011).

        Even liberally construing Williams’s amended complaint and motion for a preliminary

injunction, she has failed to carry her burden of demonstrating that she is entitled to preliminary

relief. As explained above, the sole claim that remains at this time is her claim against the

Postmaster General for violating the Rehabilitation Act. Her motion for a preliminary

injunction, however, does not establish that she is likely to prevail on that claim. Indeed, the

Court has before it little more than conclusory assertions—unsupported by any evidence—that

the Postal Service failed to accommodate Williams’s disability and has, in the past, taken

retaliatory and harassing actions against her. It is unclear whether Williams has exhausted her

Rehabilitation Act claim, see Spinelli v. Goss, 446 F.3d 159, 162 (D.C. Cir. 2006); it is unclear

whether her claim was addressed in whole or in part through the APWU grievance proceeding

she references, see Dkt. 28 at 2–3, and it is unclear what the Postal Service has allegedly done—

and, more importantly—what it is likely to do in the near future that would violate Act.

        The Court must, accordingly, deny Williams’s motion for a preliminary injunction, Dkt.



                                                  10
18.

C.       Other Motions

         Shortly after filing her amended complaint, Williams moved for appointment of counsel.

Dkt. 8. The Court, however, determined that “appointment of counsel [was] not warranted” at

that time in part because Plaintiff had not demonstrated “that her claims [were] particularly

complex or that ‘any greater interest of justice [would] be served by appointing counsel in this

case than in any other pro se case.’” Dkt. 11 at 3 (quoting Lamb v. Millennium Challenge Corp.,

228 F. Supp. 3d 28, 47 (D.D.C. 2017)); see also Local Civil Rule 83.11(b)(3). The Court also

noted that it was not clear whether her claims would survive threshold motions. Dkt. 11 at 3.

Since the Court’s Order, Plaintiff has filed three more motions to appoint counsel. See Dkt. 13;

Dkt. 23; Dkt. 35. The Court will deny these motions for the reasons discussed in its earlier

Order.

         Finally, Williams has moved for leave to file a second amended complaint. Dkt. 34.

Because she has already amended her complaint once, she is not entitled to amend as of right

under Rule 15(a)(1). See Fed. R. Civ. P. 15(a)(1). To the extent she seeks leave to amend under

Rule 15(a)(2), Williams must attach the proposed pleading to her motion to allow the Court to

assess whether the amendment would be appropriate. See Local Civil Rule 48(g) (“A motion for

leave to file an amended pleading shall be accompanied by an original of the proposed pleading

as amended.”). The Court will, therefore, deny her motion for leave to amend, Dkt. 34, without

prejudice.




                                                11
                                          CONCLUSION

          It is hereby ORDERED that Nestor and Richardson’s motion to dismiss, Dkt. 21, and

August-Taylor and Zimmerman’s motion to dismiss, Dkt. 29, are GRANTED pursuant to Rule

12(b)(6); and it is further

          ORDERED that Williams’s claim against Dana Claybrooks is DISMISSED sua sponte

for failure to comply with Rule 8(a); and it is further

          ORDERED that Williams’s ADA and due process claims are DISMISSED sua sponte

as to all Federal Defendants; and it is further

          ORDERED that Williams’s Rehabilitation Act claims are DISMISSED sua sponte as to

all Federal Defendants with the exception of Megan Brennan in her official capacity; and it is

further

          ORDERED that Williams’s motion for a preliminary injunction, Dkt. 18, is DENIED;

and it is further

          ORDERED that Williams’s motions for appointment of counsel, Dkt. 13; Dkt. 23; Dkt.

35, are DENIED without prejudice; and it is further

          ORDERED that Williams’s motion for leave to file a second amended complaint, Dkt.

34, is DENIED without prejudice; and it is further

          ORDERED that Defendant Brennan shall answer or otherwise respond to the amended

complaint within the time provided by Federal Rule of Civil Procedure 12(a)(2).

          SO ORDERED.


                                                          /s/ Randolph D. Moss
                                                          RANDOLPH D. MOSS
                                                          United States District Judge

Date: October 24, 2017

                                                  12